department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number release date cc tege eb qp4---------------- conex-121075-17 uil the honorable bob corker united_states senator west m l king boulevard 6th floor chattanooga tn attention ----------------- dear senator corker i am responding to your email dated date on behalf of your constituent -------- --------- who requested information on the pension_protection_act of public law ppa specifically -------------asked how ppa affected his ability to transfer his deceased mother’s benefits in her former employer’s retirement_plan to an individual_retirement_account ira section of ppa added sec_402 to the internal_revenue_code code effective for distributions made after under code sec_402 a designated_beneficiary of a deceased employee who was a plan participant must be offered the opportunity to transfer to an ira the deceased employee’s benefits under the plan code sec_401 defines a designated_beneficiary as any individual designated as a beneficiary by the employee however sec_402 does not apply to a designated_beneficiary who is a surviving_spouse of an employee or to a beneficiary of a designated_beneficiary for example if the designated_beneficiary of a deceased employee is the employee’s oldest son under sec_402 the deceased employee’s benefits under a plan may be transferred to an ira on behalf of the son if that son died naming his younger brother as entitled to the remaining benefits under the plan the younger brother could not transfer the remaining benefits to an ira because he is not a designated_beneficiary of the deceased employee conex-121075-17 i hope this information is helpful if you have additional questions please call me or ----------------------at -------------------- sincerely joyce kahn acting branch chief qualified_plans branch employee_benefits tax exempt and government entities
